Citation Nr: 1225080	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-50 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected hypertension.  

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected hypertension.  
 
4.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral shin splints.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record verifies that the Veteran served on active duty from February 1976 to February 1980.  The record indicates that the Veteran also had active service from February 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008, May 2009, and July 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared and testified at a Board hearing before the undersigned in March 2011 in Nashville, Tennessee.  A transcript of that hearing is of record. 

With respect to the Veteran's claim for a psychiatric disorder, the Board notes that the Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500-20.1510 (2011).  The ECA pilot program was allowed to expire in December 2010. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

Missing Records

The Veteran testified at his March 2011 Board hearing that he had been receiving disability benefits from the Social Security Administration (SSA).  None of the Veteran's SSA disability records are associated with his VA claims file.  VA must obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Under these circumstances, remand is required so that these records may be obtained. 

Similarly, the record indicates that the Veteran may be receiving disability benefits pursuant to a claim filed with the Tennessee Department of Labor and Workforce Development.  Remand is required so that records associated with any such claim may be obtained.  

New Hypertension Examination Needed

The Board also finds remand warranted for the Veteran's claim for an increased rating for hypertension.  The Veteran underwent a VA examination for this disability in June 2008.  During his hearing in March 2011, the Veteran indicated that his hypertension has worsened since then.  Therefore, a new examination is required to assess the current severity of the Veteran's service-connected hypertension.  See VAOPGCPREC 11-95 (although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination). 

New Erectile Dysfunction Examination Needed

In statements of record, and during his hearing before the Board, the Veteran has asserted that his ED is caused or aggravated by his hypertension medications.  

The Veteran underwent a November 2009 VA genitourinary examination.  The examination report reflects that the examiner believed it was less likely than not that the Veteran's ED was due to or the result of his hypertension medications.  However, the examiner did not address whether or not the hypertension medications aggravated the Veteran's ED.  Additionally, in December 2009, the Veteran submitted a September 2009 letter from his private physician who indicated that he had consulted with a urologist who believed that the Veteran's ED was "most likely aggravated" by his hypertension medications.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised.  Paragraph (b) now states, in part: 

(b) Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The Board notes that in the current case, the amended version of 38 C.F.R. § 3.310 is applicable as the Veteran filed his claims in 2009 and 2010.

Because the likelihood of the Veteran's hypertension medications aggravating his ED was not addressed by the 2009 VA examiner, the Board finds the 2009 VA genitourinary examination report inadequate.  A new VA examination is required to address whether or not the Veteran's hypertension medications aggravate his ED.  

New Psychiatric Examination Needed

As an initial matter, with respect to the Veteran's claim for a psychiatric disorder, the Board notes that the Veteran was denied entitlement to service connection for posttraumatic stress disorder (PTSD) in a September 2008 rating decision.  The United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki, that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." 23 Vet. App. 1 (2009).  However, where, as here, varying psychiatric diagnoses are involved, in considering whether the claim presented is one to reopen or a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  In this case, the Veteran's claim for PTSD was denied in September 2008 because of lack of an identified in-service PTSD stressor and lack of a current diagnosis of PTSD.  No other psychiatric diagnoses were considered or discussed.  Currently, the Veteran is filing a claim for anxiety and depression.  These diagnoses are noted in his current treatment records.  Therefore, the Board finds that the current psychiatric claim is a new claim based upon distinctly diagnosed diseases. 

With regard to the current service connection claim for a psychiatric disorder, the Veteran alleges that he incurred such disability either directly during service or due to his service-connected hypertension.  A March 2008 psychiatry consultation note reflects a diagnosis of depressive disorder, but does not address the etiology of this disability.  Therefore, the Board finds that a VA examination should be provided to the Veteran for his claim of entitlement to service connection for a psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following:

1.  In accordance with the provisions of 38 C.F.R. 
§ 3.159(c)(2), contact SSA and request that they provide a copy of all materials, to include the medical records upon which any decision was based, considered in conjunction with any claim filed by the Veteran for SSA disability benefits. 

2.  In accordance with the provisions of 38 C.F.R. 
§ 3.159(c)(1), obtain any available records that pertain to any claim filed by the Veteran with the Tennessee Department of Labor and Workforce Development.

3.  The AOJ should arrange for the Veteran to undergo a VA examination to assess the current level of severity of his service-connected hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination, including any relevant documents from the Veteran's eFile in Virtual VA.  Review of the claims file must be expressly acknowledged in the examination report.

4.  The AOJ should arrange for the Veteran to undergo a VA examination to diagnose any current psychiatric disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination, including any relevant documents from the Veteran's eFile in Virtual VA.  Review of the claims file must be expressly acknowledged in the examination report.  

The examiner should be asked to identify all current psychiatric disabilities for the Veteran, if any.  For each psychiatric disability diagnosed, the examiner should determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current psychiatric disability is etiologically related to his period of active duty service.  The examiner is asked to specifically address the April 1978 service treatment record showing that the Veteran was "nervous, edgy and restless."  

The examiner should also address if it is at least as likely as not (a degree of probability of 50 percent or higher) that any current psychiatric disability was caused or aggravated by the Veteran's service-connected hypertension, to include any hypertension medications.  

Please note that for purposes of this examination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Therefore, a baseline level of severity must be established before aggravation will be conceded.  

The examiner must provide a rationale for all opinions provided.  If he or she cannot provide a rationale without resort to mere speculation, he or she must state this and must explain why the opinion cannot be provided without resort to mere speculation.

5.  The AOJ should arrange for the Veteran to undergo a VA examination to address the etiology of the Veteran's ED.  The claims file must be made available to the examiner for review in conjunction with the examination, including any relevant documents from the Veteran's eFile in Virtual VA.  Review of the claims file must be expressly acknowledged in the examination report.  

The examiner should determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current ED is etiologically related to his period of active duty service or if it is at least as likely as not (a degree of probability of 50 percent or higher) caused or aggravated by his service-connected hypertension, to include the medications he takes to treat hypertension.  The examiner is asked to address the September 2009 letter from Dr. McKinney which states that he discussed the Veteran's ED with a urologist and he feels like the ED is most likely aggravated by the Veteran's hypertension medicines.

Please note that for purposes of this examination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Therefore, a baseline level of severity must be established before aggravation will be conceded.  

The examiner must provide a rationale for all opinions provided.  If he or she cannot provide a rationale without resort to mere speculation, he or she must state this and must explain why the opinion cannot be provided without resort to mere speculation.

6.  After completing the items above, and any other development deemed necessary by the AOJ, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


